Defendant pleaded guilty to attempted criminal possession of *1252a weapon in the third degree and waived his right to appeal. He was thereafter sentenced, in accordance with the plea agreement, to a term of imprisonment of IV2 years to 3 years. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Rose, Kane, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.